DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Jr. (US 6,708,339) in view of Morales Velasquez (WO 2018/229619) (US 2020/0178638 used as English Equivalent).
With respect to claims 1, 7 and 8, Smith, Jr. teaches a sound passage (Fig.5) assembly being insertable into an ear hole in a helmet (Fig.1) for sound passing through the ear hole (Col.4, Lines 32 – 41), said assembly comprising a grommet (Fig.8) having an inner lip (Fig.8, Item 56) being spaced from an outer lip (Fig.,8, Item 54) to define an 
However, Smith, Jr. fails to disclose a sound amplifying bowl integrated into said grommet, said bowl being concavely arcuate such that a curvature of said bowl has a focus being aligned with said sound hole in said grommet thereby facilitating said bowl to direct the audible sound into said ear hole wherein said bowl is configured to enhance a user's ability to hear the audible sound when the user is wearing the helmet.
On the other hand, Morales Velasquez teaches a helmet (Fig.1, Item 1) comprising a sound amplifying bowl (Figs.1 and 2, Item 2) attached to the helmet, said bowl being concavely arcuate such that a curvature of said bowl has a focus being aligned with a sound hole in thereby facilitating said bowl to direct the audible sound into said ear hole wherein said bowl is configured to enhance a user's ability to hear the audible sound when the user is wearing the helmet (¶ [0016] – [0023]).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Morales Velasquez configuration with the Smith, Jr. design because it would permit a user to perceive sound and/or speech as close as possible as if the user wasn’t wearing the helmet; in this manner enhancing the audible awareness of the helmet wearer.
In re Dailey, 149 USPQ 47 (CCPA 1976).  
 With respect to claim 3, Smith, Jr. teaches wherein said outer lip has an outwardly facing surface being exposed when said grommet is positioned in the ear hole (Figs.1 and 5).  
With respect to claims 4, 6 and 7, the obvious combination of Smith, Jr. and Morales Velasquez teach wherein 7said sound hole has a bounding edge, said bounding edge having a front side, a back side, a top side and a bottom side, said top side sloping downwardly between said front side and said back side wherein said sound hole is configured to conform to the shape of the ear hole in the helmet (Smith, Jr.: Figs.1 and 5); and said bowl extends away from said outwardly facing surface of said outer lip, said bowl extending along each of said front side, said top side and said bottom side said bounding edge of said sound hole; and wherein said bowl is configured to simulate the shape of a human outer ear (Morales Velasquez: Figs.1 and 2; ¶ [0016]).  


Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          March 23, 2022